259 F.3d 719 (D.C. Cir. 2001)
Pacific Bell, Petitionerv.National Labor Relations Board, RespondentTelecommunications International Union, California Local 103 IFPTE, AFL-CIO, Intervenor
No. 00-1039
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued December 5, 2000Decided August 10, 2001

On Petition for Review and Cross-Application for Enforcement of an Order of the  National Labor Relations Board
William Gaus argued the cause for petitioner.  With him  on the briefs was Craig E. Stewart.
David A. Seid, Attorney, National Labor Relations Board,  argued the cause for respondent.  With him on the brief were  Leonard R. Page, General Counsel, and Aileen A. Armstrong,  Deputy Associate General Counsel.  David S. Habenstreit,  Attorney, entered an appearance.
Intervenor Telecommunications International Union, California Local 103, filed a notice of adoption of respondent's  brief.  M. Jane Lawhon and James E. Eggleston entered  appearances for intervenor.
Before:  Ginsburg, Chief Judge, and Williams and Garland,  Circuit Judges.
Opinion for the Court filed by Circuit Judge Garland.
Garland, Circuit Judge:


1
Pacific Bell petitions for review of  an order of the National Labor Relations Board (NLRB),  which found that the company committed an unfair labor  practice by refusing to bargain with the Telecommunications  International Union, California Local 103 IFPTE, AFL-CIO  (TIU).  Pacific Bell contends that its refusal to bargain was  justified by a good faith reasonable doubt regarding TIU's  authority to represent the bargaining unit's members in  negotiating a new collective bargaining agreement.  Because  we find substantial evidence to support the NLRB's conclusion that Pacific Bell's doubt was not reasonable, the petition  for review is denied, and the Board's cross-application for  enforcement is granted.


2
* Pacific Bell provides telephone services in the State of  California.  TIU has been the bargaining representative for a  unit of Pacific Bell service representatives locatedin northern  California for approximately twenty years.  During the time  period at issue here, TIU and Pacific Bell were operating  under a collective bargaining agreement that ran through  August 8, 1998.  Another union, the Communications Workers of America (CWA), represents other units of Pacific Bell  employees, including another bargaining unit of service representatives.


3
On May 30, 1997, TIU and CWA drafted a Memorandum of  Understanding prescribing a two-step process by which the TIU unit could merge with CWA.  Memorandum of Understanding p 2 [hereinafter MOU].  Step one involved a vote by  the TIU unit to ratify the Memorandum itself.  This occurred  in June of 1997.  The second step was to have been a final  vote by the unit ratifying or rejecting the merger.  The  Memorandum scheduled this second vote for "July 31, 1998 or  as soon as practicable after a CWA determination that acceding to a Pacific Bell request for early bargaining is in the best  interests of Union members."  MOU p 2.1


4
The Memorandum provided that upon the first ratification  vote, CWA would issue TIU a temporary charter to operate  as a CWA affiliate in accordance with the terms of the  Memorandum.  Id. p 3.  The temporary charter would last  either until TIU's current collective bargaining agreement  expired on August 8, 1998,2 or until the second ratification  vote, whichever occurred first.  Id. pp 3, 5.  The Memorandum also outlined certain "transitional provisions" to govern  TIU and CWA during the term of the temporary charter. Those provisions allowed TIU to participate in CWA leadership activities, required TIU to pay dues to CWA, and, most  significant here, affirmed TIU's continued authority to represent its members:  "During the term of the CWA temporary  charter, .... TIU shall be solely responsible for representing  TIU bargaining unit employees in collective bargaining matters."  Id. p 4.  The Memorandum declared that if the TIU  membership approved the merger in the second ratification  vote, the temporary charter would be recalled, TIU would  cease to exist, and CWA would become the exclusive bargaining representative for the unit.  Id. p 5.  Finally, the Memorandum provided:  "In the event the TIU membership rejects completion of the TIU/CWA merger in the second ratification  vote, ....  TIU shall then remain in and continue its status  as the exclusive bargaining representative for the TIU bargaining unit."  Id. p 6.


5
In March of 1998, CWA began bargaining with Pacific Bell  for a successor to the CWA unit's collective bargaining agreement, which was also set to expire in August.  Although  TIU's president had initially planned to attend these negotiations, she told Pacific Bell that difficulties had arisen between  TIU and CWA, and that CWA had removed her from CWA's  bargaining committee.  CWA ratified a successor agreement  for its bargaining unit in May of 1998, without the participation of TIU.


6
On May 14, 1998, TIU requested that Pacific Bell begin  negotiating a successor to the TIU unit's collective bargaining  agreement.  TIU further requested certain information in  preparation for bargaining, including the unit members' payroll records.  In a letter dated June 3, 1998, Pacific Bell  refused TIU's requests, citing the Memorandum of Understanding between TIU and CWA and noting that a final vote  on whether to approve the merger with CWA had not yet  occurred:


7
The [Memorandum] ... clearly contemplates that the issue of representation would be resolved by a second vote of the TIU membership prior to final agreement on a 1998 contract.  On the basis of what we now know, we believe there is clearly a question concerning representation that must be resolved.  It would be inappropriate to begin bargaining with TIU while this question concerning representation is pending.  We believe this matter must be resolved without delay and if there is no immediate prospect of its being resolved by the two unions, we believe it should be resolved by the National Labor Relations Board.


8
Letter from Pacific Bell to TIU, June 3, 1998.


9
On June 5, 1998, TIU again asked Pacific Bell to begin  negotiating the 1998 successor agreement.  That same day, Pacific Bell petitioned the NLRB for a Board-conducted  election to determine the TIU unit's proper bargaining representative.  A letter from Pacific Bell to the TIU unit's  members explained that Pacific Bell would not bargain with  TIU until the employer's petition was resolved.  When the  NLRB denied Pacific Bell's petition on August 7, 1998, Pacific  Bell began to negotiate with TIU, and the two signed a  collective bargaining agreement on September 8, 1998.


10
TIU filed an unfair labor practice charge against Pacific  Bell on June 9, 1998, alleging that the employer had wrongfully refused to bargain and to provide TIU with bargainingrelated information.  The NLRB's General Counsel issued a  complaint.  Pacific Bell defended on the ground that, based  on the Memorandum of Understanding, it had a good faith  reasonable doubt regarding which labor organization represented the unit's employees.  On June 11, 1999, an Administrative Law Judge (ALJ) found that Pacific Bell had failed in  its burden of establishing reasonable doubt, and concluded  that the employer had committed unfair labor practices in  violation of sections 8(a)(1) and (5) of the National Labor  Relations Act (NLRA), 29 U.S.C.      158(a)(1) & (5).  Pacific  Bell, No. 32-CA-16810, slip op. at 9 (N.L.R.B. June 11,  1999).3  On November 30, 1999, the Board affirmed the  decision of the ALJ.  Pacific Bell, 330 N.L.R.B. 31, 1999 WL  1100443 (Nov. 30, 1999).

II

11
There is no dispute between the parties regarding the law  applicable to this case.  Section 8(a)(5) of the NLRA makes it  an unfair labor practice for an employer "to refuse to bargain  collectively with the representatives of his employees," 29  U.S.C.      158(a)(1), a duty which includes providing such  representatives with relevant bargaining-related information. See Detroit Edison Co. v. NLRB, 440 U.S. 301, 303 (1979); Country Ford Trucks, Inc. v. NLRB, 229 F.3d 1184, 1191  (D.C. Cir. 2000).4  As the Supreme Court explained in Allentown Mack, an employer that believes an incumbent union no  longer enjoys the support of the majority of its employees  may refuse to bargain with the union only if "the employer  can show that it had a 'good faith reasonable doubt' about the  union's majority support."  Allentown Mack Sales & Serv.,  Inc. v. NLRB, 522 U.S. 359, 361 (1998);  see NLRB v. Curtin  Matheson Scientific, Inc., 494 U.S. 775, 778 (1990).  To  satisfy that requirement, the employer's doubt must "be  based on 'objective' considerations ... supported by evidence  external to the employer's own (subjective) impressions." Allentown Mack, 522 U.S. at 368 n.2 (emphasis omitted);  see  Curtin Matheson, 494 U.S. at 778.


12
Allentown Mack also sets forth the standard of review  appellate courts must apply when, as was the case here, the  NLRB concludes that an employer has not demonstrated that  it held a good faith reasonable doubt about the continuing  authority of a union.5  In such cases, the court "must decide  whether that conclusion is supported by substantial evidence  on the record as a whole."  Allentown Mack, 522 U.S. at 366. Put differently, the Court said, the question presented for  review is "whether, on the evidence presented to the Board, a  reasonable jury could have found that [the employer] lacked a genuine, reasonable uncertainty about whether [the union]  enjoyed the continuing support of a majority of unit employees."  Id. at 367.

III

13
Pacific Bell does not assert that its good faith reasonable  doubt about TIU arose from statements by employees that  they no longer supported the union.  Cf. Allentown Mack, 522  U.S. at 367-71.  Instead, Pacific Bell's asserted basis for  doubting TIU's authority was the Memorandum of Understanding entered into by TIU and CWA, and the conduct of  the two unions under that Memorandum.  According to Pacific Bell, those factors left it "in the position of not knowing  which union [was] the appropriate representative for bargaining."  Pacific Bell Reply Br. at 10 (quoting Representation  Petition filed by Pacific Bell with the NLRB).  However, we  see nothing in either the Memorandum or the unions' conduct  that would have caused an employer to have a good faith  reasonable doubt about TIU's authority, let alone anything  that would cause us to doubt whether the NLRB's conclusion--that Pacific Bell's alleged uncertainty was not reasonably based--was supported by substantial evidence.


14
Pacific Bell contends that, although TIU clearly retained  authority to represent the unit with respect to the existing  labor contract, the Memorandum left uncertain TIU's authority to negotiate a new contract.  Once the first ratification  vote (on the Memorandum) was taken, Pacific Bell asserts,  the employer "was understandably uncertain as to which  union should be its bargaining partner for a [contract] that  would begin and remain in effect after the proposed merger." Pacific Bell Br. at 10.  This was so, Pacific Bell argues,  because it read the Memorandum as requiring that the  second vote take place before the new contract was bargained.  Pacific Bell Br. at 10;  see Pacific Bell Reply Br. at 2,  7.


15
But there was nothing "understandabl[e]" about Pacific  Bell's uncertainty, because there was nothing in the Memorandum to support the distinction Pacific Bell draws between TIU's authority with respect to the existing contract and its  authority with respect to the new one.  To the contrary,  paragraph 4(C) of the Memorandum declared, without qualification, that during the term of the CWA temporary charter,  "TIU shall be solely responsible for representing TIU bargaining unit employees in collective bargaining matters." MOU p 4(C) (emphasis added).  And, concomitantly, it declared that "CWA is not authorized to serve as collective  bargaining representative for TIU bargaining unit employees  during the term of the temporary charter and will not enter  any agreement or take any action under color of such  authority without the express written agreement of TIU." Id. (emphasis added).


16
Nor was there any reason to doubt, at the time Pacific Bell  refused to bargain with TIU, that the temporary charter-with its designation of TIU as exclusive bargaining representative--was in effect.  Paragraphs 3 and 5 of the Memorandum provided that the term of the temporary charter would  extend through the August 8, 1998 expiration date of the  current TIU collective bargaining agreement, or through the  date of the second ratification vote, whichever occurred first. Id. pp 3, 5.  Pacific Bell refused to bargain on June 3, 1998, at  which time the current contract was still in effect and the  second ratification vote had not yet occurred.


17
Pacific Bell further contends that, although the Memorandum made clear that TIU would remain as the exclusive  representative if the second ratification vote resulted in rejection of the merger, id. p 6, the Memorandum did not set forth  TIU's status in the event the second vote never occurred at  all.  The employer also contends that by May of 1998, it had  learned of "friction" developing between the unions, and that  "a date for the second vote still had not been scheduled." Pacific Bell Br. at 18.  All of this, the employer argues,  provided "substantial objective evidence" that called "into  question which union would be the appropriate bargaining  partner."  Id.


18
Again, we are hard pressed to see how any of these facts  could have led to reasonable uncertainty about TIU's status on June 3, 1998, the date that Pacific Bell refused to bargain. The Memorandum itself contemplated that the second ratification vote would occur "on or about July 31, 1998," MOU p 2,  a date still almost two months in the future.  Even if there  were uncertainty as to TIU's status if a second vote never  occurred,6 June 8 was far too early for that uncertainty to  have cast any doubt upon TIU's current authority.


19
Nor did "friction" between the two unions provide any  objective basis for Pacific Bell to doubt TIU's authority. Pacific Bell contends that it was "faced with a dispute between the unions," and that it was "understandably uncertain  as to how it should proceed."  Pacific Bell Reply Br. at 1. But there never was any such "dispute" about which union  had authority to bargain for the unit.  TIU told Pacific Bell in  no uncertain terms that it alone had bargaining authority, see  Letter from TIU to CWA, June 5, 1998, and CWA never told  the employer anything to the contrary:  CWA neither claimed  that it had authority to bargain for the unit, nor questioned  TIU's exclusive authority to do so.  ALJ Hr'g Tr. at 119, 146,  153.  Indeed, in purporting to rely on an interunion dispute,  and in suggesting that TIU was violating its agreement with  CWA--an agreement to which Pacific Bell was not a party-by failing to schedule the second ratification vote, the employer was acting at its peril.  Cf. Davenport v. Int'l Bhd. of  Teamsters, 166 F.3d 356, 364 (D.C. Cir. 1999) ("Management  should neither be allowed nor required to scrutinize internal  union policies and practices too closely, and, indeed, it may  commit an unfair labor practice if it delves too deeply into the  union's affairs.") (quoting Moreau v. James River-Otis, Inc.,  767 F.2d 6, 10 (1st Cir. 1985)).


20
Finally, Pacific Bell insists that it did not act wrongfully  because, by petitioning the NLRB to resolve the issue, it  "placed the outcome, and the timetable for the outcome,  completely out of its hands and into the hands of the NLRB." Pacific Bell Br. at 21.  But although Pacific Bell may have  had the right to file a representation petition, the law is clear  that without a good faith reasonable doubt about the union's  majority support, the employer did not have the right to  refuse to bargain while waiting for the NLRB to respond. See Allentown Mack, 522 U.S. at 361;  CPS Chemical Co. v.  NLRB, 160 F.3d 150, 155 (3d Cir. 1998).  By refusing to  bargain in the interim, Pacific Bell deprived its employees of  the right "to bargain collectively through representatives of  their own choosing" during that period, 29 U.S.C.      157, and  in so doing committed an unfair labor practice, see 29 U.S.C.       158(a)(1), (5).

IV

21
On "the evidence presented to the Board, a reasonable jury  could have found that [Pacific Bell] lacked a genuine, reasonable uncertainty about whether [TIU] enjoyed the continuing  support of a majority of unit employees."  Allentown Mack,  522 U.S. at 367.  Indeed, there is nothing in the record that  would have given rise to such a reasonable uncertainty. Accordingly, Pacific Bell's petition for review is denied, and  the NLRB's cross-application for enforcement is granted.



Notes:


1
 The record is devoid of any indication that Pacific Bell ever  made a request for early bargaining.


2
 The Memorandum stated:  "[T]he temporary charter will extend  through the August 31, 1998 expiration date of the current TIU  collective bargaining agreement...."  Id. (emphasis added).  But  both parties to this appeal agree that the August 31 date was an  error, and that the authors of the Memorandum intended to specify  August 8, 1998--the actual expiration date of TIU's bargaining  agreement.


3
 See 29 U.S.C.      158(a) ("It shall be an unfair labor practice for  an employer--(1) to interfere with, restrain or coerce employees in  the exercise of the rights guaranteed in section 157 of this title;  ...  [or] (5) to refuse to bargain collectively with the representatives of  his employees....");  see also 29 U.S.C.      157 (providing, inter alia,  that "[e]mployees shall have the right ... to bargain collectively  through representatives of their own choosing").


4
 Pacific Bell does not dispute that, if it committed an unfair labor  practice by refusing to bargain with TIU, it also committed an  unfair labor practice by refusing to provide TIU with the requested  information.


5
 Pacific Bell asserts that the ALJ did not apply the "good faith  reasonable doubt" standard, but rather required the employer to  show that the union no longer actually represented a majority of the  unit's employees.  We disagree.  The ALJ's decision is clearly  based upon his conclusion that neither the Memorandum, nor the  unions' conduct, created any objective grounds for doubting that  TIU remained the authorized bargaining representative for the  unit.  See Pacific Bell, 330 N.L.R.B. at 31.


6
 We find this proposition itself to be dubious.  The Memorandum  provided that the temporary charter would expire upon the earlier  of the second ratification vote or the expiration of the current  collective bargaining agreement on August 8, 1998.  Hence, if  August 8 passed without a second vote, the temporary charter  would run out, and the parties would be left with the situation that  existed prior to the charter:  i.e., with TIU as the unit representative.